This case falls so completely within the facts and law laid down in the recent opinion of Blanchard, Administrator, v. Maine Central Railroad Company, 116 Maine, 179, that we deem it unnecessary to discuss either the law or the facts. If we adhere to the doctrine of this opinion and the cases there cited, only one conclusion can be drawn from the facts in the case at bar. As we see no reason for departing from the rule in the Blanchard case, we must hold that the plaintiff was guilty of contributory negligence. Motion sustained. H. E. Holmes, and W. R. Pattangall, for plaintiff. White & Carter, for defendant.